DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/02/2021 has been entered.
 
Allowable Subject Matter
Claims 1, 4-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of the record fails to show or fairly suggest an image pickup element, comprising:
circuitry configured to:
determine that a value of a blur of the pixel array unit exceeds a specific value before elapse of the exposure time, and
control the pixel array unit to terminate the EIS imaging operation before the elapse of the exposure time, wherein the EIS imaging operation terminates when the value of the blur of the pixel array unit is determined to exceed the specific value, in combination with other claimed elements.



Claim 7 is a method claim corresponds to apparatus claim 1; therefore, claim 7 is allowed for the same reasons given in claim 1.

Claim 8 is allowed for the same reasons given in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315.  The examiner can normally be reached on 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        04/08/2021